DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.  
Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 2007-090803, Sotozono et al.   
For JP 2007-090803 the English machine translation was retrieved from the National Center for Industrial Property Information and Training (INPIT) J-PlatPat website of https://www.j-platpat.inpit.go.jp/web/all/top/BTmTopEnglishPage, which will be referenced throughout this Office Action for disclosures and is hereafter referred to as “Sotozono”.  
Regarding Claims 1-4, Sotozono discloses in the entire document particularly at ¶s 0001, 0008, 0010, 0019-0049 gas barrier thin film which has super-high gas barrier property suitable for being used as a covering {i.e. encapsulation} for a substrate for an image display element which was excellent in durability and flexibility by having used the aforementioned gas barrier film, especially an organic electroluminescence element (henceforth a "organic EL device").  From ¶s 0010, 0019-0020 and 0033 the gas barrier film has alternately formed the barrier layer and the organic layer with at least one layer which consists of the inorganic substance of at least one layer on a plastic plate, where the gas barrier film has at least one layer, the thin inorganic layer, formed by the atomic layer deposition “ALD” {reading on pending Claim 2}.  From ¶ 0034 the organic layer of the gas barrier layer "organic layer" is a layer formed containing an organic matter, and an inorganic barrier layer is adjoined, and it provides and functions as a stress relaxation layer.  From ¶ 0049 as a method for making an organic layer although there is no restriction in particular, methods for film deposition, such as vacuum evaporation and plasma CVD, are preferable {reading on pending Claim 3}.  From ¶ 0034 this is in order to improve the brittleness of a barrier layer and barrier property which consists of the aforementioned inorganic substance, an organic layer adjoins this and is provided one or more layers.  A barrier layer and an organic layer are laminated alternately {reading on alternately stacked of pending Claim1}.  From Id because the (ALD method) is used for the gas barrier film as an inorganic barrier thin-film-forming method, the minute fault of the inorganic barrier layer at the time of thin film installation does not occur, and gas barrier properties are not impaired.  From ¶ 0021 the gas barrier film having a structure of having alternately the inorganic barrier layer and the organic layer of at least one layer which used and formed by the ALD method of at least one layer on the plastic plate, i.e. substrate {reading on formed on a substrate of pending Claim 1}.  When a barrier layer and an organic layer are more than two-layer respectively, an inorganic barrier layer and an organic layer are alternately provided on the organic layer provided on the barrier layer {i.e. consecutively stacked one on the other}.  The gas barrier film can have 2-7 layers of barrier layers is preferable, and similarly, as for the gas barrier film has 1-6 layers of organic layers is preferable {i.e. reading on multilayer for pending Claim 1}.  
Sotozono divulges at ¶s 0027-0033 that the barrier layer which consists of an inorganic substance improves barrier performance, where the component in particular of the inorganic substance contained in an inorganic barrier layer can be an oxide, a nitride, or an oxidation nitride containing 1 or more type, such as Si, Al, In, Sn, Zn, Ti, Cu, Ce, and Ta, can be used, for example {reading on inorganic film of metal oxide for the pending Claims}.  Preferably a silica oxide and a silicon oxidation nitride are used as a barrier layer for making it make steam barrier property and high transparency compatible, where the aforementioned silica oxide is written as "SiOx."  For example, when using "SiOx" as an inorganic layer, in order to make good steam barrier property and high light transmission make compatible, it is desirable that it is 1.6< x<1.9.  The thickness when too thick, there is fear of the crack by bending stress, and since a film is distributable over island shape if too thin, all have the tendency for steam barrier property to worsen.  For this reason, 5 nm -1000 nm are preferable, and more preferably is 5 nm - 1000 nm, and the thickness of each barrier layer is 5 nm - 200 nm.  Given the number of inorganic layers up to 7 the aggregate thickness for such a range for an individual thickness of the inorganic layers from 5 to 200 nm would be at a minimum from 5 up to 35 nm for 1 layer up to 7 layers.  
Sotozono discloses at ¶s 0035-0047 that a polymer for the organic layer can be independent or a copolymer including units, such as (meth)acrylic ester, such as methyl methacrylate with urethane (meta) acrylate of these polymer, such as independent or a copolymer including units, such as (meth)acrylic ester, such as methyl methacrylate for the copolymer {for polymer of Claim 1 and acrylic monomer for Claim 4}.  From ¶s 0046-0047 in order to make the film after application and drying still more precise, it may irradiate with exposure to ultraviolet rays.  The exposure temperature can adopt between the deformation temperature of a base material without restriction from a room temperature, and preferably is 30ºC – 150 ºC.  The ultraviolet rays stiffen the organic matter after laminated by application or vacuum evaporation.  The method of forming the organic layer which mainly comprises the polymer produced by making cross-bridge of monomers without limitation in particular, if the basis which can be cross-bridged with ultraviolet rays contains to use the monomer which has an acrylyl group or a methacryloyl group, or the epoxy (meta) acrylate, urethane (meta) acrylate, Isocyanuric acid (meta) acrylate, pentaerythritol (meta) acrylate, It is preferable to mainly comprise the polymer produced by making cross-bridge the monomer which has the acrylyl group or methacryloyl group of two or more organic functions among trimethylolpropane (meta) acrylate, ethylene glycol (meta) acrylate, polyester (meta) acrylate, etc. The monomer which has these acrylyl groups or methacryloyl groups of two or more organic functions may mix and use two or more kinds, or may mix and use the acrylate (meta) of one organic functions {reading on acrylic monomers for pending claim 4 then treated with UV}.  
The afore-described disclosures of Sotozono anticipate or render obvious Claims 1-4.  
Claim Rejections - 35 USC § 103
Claim 5 is rejected under 35 U.S.C. 103 as obvious over Sotozono.
For Claim 5, Sotozono is applied as to Claim 1 along with the disclosure from ¶s 0046-0047 in order to make the film after application and drying still more precise, it may irradiate with exposure to ultraviolet rays.  The exposure temperature can adopt between the deformation temperature of a base material without restriction from a room temperature, and preferably is 30ºC – 150 ºC.  The ultraviolet rays stiffen the organic matter after laminated by application or vacuum evaporation.  The method of forming the organic layer which mainly comprises the polymer produced by making cross-bridge a monomer without limitation in particular if cross-bridged with ultraviolet rays are produced.  Such temperature range of 30 to 150 CºC overlaps that of pending Claim 5 of 20 to 120 ºC rendering Claim 5 obvious.  
Claim 6 is rejected under 35 U.S.C. 103 as obvious over Sotozono in view of U.S. 2004/0018305, Pagano et al. (hereafter “Pagano”) further in view of US 2012/0225219, Yudovsky (hereafter “Yudovsky”).  
For Claim 6 Sotozono is applied as to Claim 1, however Sotozono does not expressly disclose that the atomic layer deposition comprises spatially arranging raw materials for the inorganic thin film on a moving substrate.  
Pagano discloses in an apparatus for depositing multilayer coatings (title), and an object encapsulated by a multilayer coating ¶ 0019, a web of substrate 110 passes over a distribution reel 120 and past, and on to take-up reel 150 (Fig. 1, [0026], the claimed "comprising: a substrate conveyor comprising a loading point on which a substrate is loaded and a discharging point from which the substrate is discharged").  Inorganic layer deposition station 135 from ¶0026, {i.e. disclosing an inorganic thin film deposition unit comprising, a source material inlet, and spatially arranged on a moving substrate, wherein an inorganic thin film is formed on the moving substrate, by using the inorganic thin film deposition unit for pending Claim 6}.  Also an organic layer deposition station 140 and curing station 145, are with the inorganic thin film deposition unit before the web goes on to take-up reel 150.  The device 100 can include one or more surface treatment devices (such as plasma source 155) to improve the adhesion between with the substrate 110.  In one commonly used process, multilayer  process, precursors are used at the first and second organic layer deposition stations 125 and 140.  
One of ordinary skill in the art before the filing of the pending application would have considered it obvious in accordance with at least MPEP §2141 III rationale G to have the multilayered inorganic layer and organic layer barrier covering of Sotozono as afore-described for Claim 1, where from Pagano the inorganic layer deposition is from an inorganic thin film deposition unit comprising, a source material inlet, and spatially arranged on a moving substrate motivated to have deposition of multilayers including inorganic layers of a barrier film to have the film of Claim 6.  Furthermore the combination of Pagano with Sotozono has a reasonable expectation of success to one skilled in the art of deposition of coating materials because both have deposition of inorganic layers with organic layers.   
However Sotozono as modified by Pagano does not expressly disclose that the inorganic layer deposition spatially arranged is ALD.  
Yudovsky is analogous art in the field of deposition (title), abstract and ¶ 0006, where in. Figs. 1 and 3 of Yudovsky shows purge gas inlet, pump outlet, precursor B inlet, pump outlet, purge gas inlet, pump outlet, precursor A inlet are alternately repeated over a substrate, which is the same structure like that of applicants' Fig. 2 curtain gas inlet, exhaust outlet, source gas inlet, exhaust outlet, curtain gas inlet, exhaust outlet, source gas inlet.  Further, Yudovsky teaches atomic layer deposition (title) by the claimed structure (note it is well-known in the art an inorganic layer can be deposited by ALD, see the Sotozono as described for pending Claim 1).  Yudovsky describes at ¶ 0029 that a precursor injector 130 is configured to inject a continuous ( or pulse) stream of a reactive precursor into the processing chamber 20 through a plurality of gas ports 13, while a purge gas injector 140 is configured to inject a continuous (or pulse) stream of a non-reactive or purge gas, typically inert gas, into the processing chamber 20 through a plurality of gas ports 145.  The purge gas is configured to remove reactive material and reactive by-products from the processing chamber 20.  Also Yudovsky divulges at Fig. 8 and ¶ 0056 that deposition process can have reciprocal processing chambers as to allows for more layers to be deposited in a single cycle (one pass back and forth).  
One of ordinary skill in the art before the filing of the pending application would have considered it obvious in accordance with at least MPEP §2141 III rationale G to have the multilayered inorganic layer and organic layer barrier covering of Sotozono as modified, where the inorganic layer deposition is from an inorganic thin film deposition unit comprising, a source material inlet, and spatially arranged on a moving substrate, as afore-described and as for Claim 1, where from Yudovsky a gas curtain with gas inlet and outlet structure performing ALD is applied to the inorganic layer deposition station of Pagano motivated for the purpose of removing reactive material and reactive by-products, and also blocking undesired materials flowing into deposition area while deposition process as for the method of pending Claim 6.  Furthermore the combination of Yudovsky with Sotozono as modified with Pagano has a reasonable expectation of success to one skilled in the art because both Yudovsky and Sotozono with Pagano are directed to deposition of inorganic layer for multiple layer for a multilayer structure on a moving substrate.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/KENNETH J STACHEL/            Primary Examiner, Art Unit 1787